Title: To James Madison from John Taylor, 12 March 1813 (Abstract)
From: Taylor, John
To: Madison, James


12 March 1813, New York. “The Petition of John Taylor of the City of New York Grocer. Respectfully Sheweth
“That your Petitioner is a Native of Ireland, but has been long Settled as a resident in New York.

“That your Petitioner having determined to become a Citizen of the United States, announced Such his intention & took the Oath declaring the Same as appears by the certificate hereunto annexed.
“That if War had not been declared between the United States and Great Britain your Petitioner would have become duly Naturalized in the month of August last—an event—which has only been prevented by the existence of hostilities.
“That your Petitioner is Sincerely Attached to the Constitution, Government and interests of the United States—and that it will be extremely injurious to him if he should be compelled to break up his business and quit the City of New York which he has been required to do by the Marshall of this District.
“That your Petitioner is also in a bad State of health and apprehends it would be very dangerous to him to remove from the City to the Country at the present Season; for the truth of which he begs leave to refer to the annexed Certificate of Doctor Seaman. Your Petitioner therefore respectfully prays a special permission from the Secretary of State, authorising him to remain & transact his business as Usual in the City of New York.”
